On Application for Rehearing.
Bermudez, O. J.
The judgment appealedlfrom in the first case having been amended in favor of Mrs. Amelia M. Putnam, by allowingher $172.37, for which she should have had judgment, the company was liable for costs in both courts, and the judgment appealed from in the second case of Mrs. Mary S. Putnam having been amended against Mrs. Mary S. Putnam by reducing it by $172.37, the company was entitled to costs of appeal, but remained liable to costs below.
The costs were, therefore, correctly apportioned and the complaint that they were not is ill founded.
Rehearing refused.